Citation Nr: 1118603	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), paranoid-type schizophrenia and active psychosis, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's request to reopen previously-denied claims for service connection for PTSD and paranoid schizophrenia.

In September 2004 the RO issued a rating decision that reopened the claim for service connection specifically for schizophrenia and denied the claim on the merits.  The Veteran thereafter perfected an appeal in regard to that rating decision.  Although the RO reopened the claim and adjudicated the claim on the merits, Board must first determine if claim was properly reopened and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In July 2007 the Board issued a decision that denied the Veteran's petition to reopen the previously-denied claim for service connection for a psychiatric disability, to include PTSD, because new and material evidence had not been received.  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court), which in July 2009 issued a Memorandum Decision vacating the Board's decision and remanding the case to the Board for further action.  The Board remanded the case to the RO in February 2010 for actions in compliance with the Court's Decision, and the case has now been returned to the Board for further appellate action.
 
In February 2010 the RO issued a rating decision that denied reopening previously-denied claims for service connection for paranoid-type schizophrenia, active psychosis and PTSD.  The Veteran filed a Notice of Disagreement (NOD) in regard to that rating decision, but the file indicates the RO declined to accept the NOD or to issue a Statement of the Case (SOC) because the issues were considered to be already on appeal before the Board.  The Veteran's representative thereafter submitted a substantive appeal in January 2011 that cited an SOC dated October 4, 2010, which is not in the file.  In any event, the issues of service connection for PTSD, paranoid schizophrenia and active psychosis are clearly before the Board, and the Board has accordingly characterized the issue on appeal as reflected on the title page.


FINDINGS OF FACT

1.  In an unappealed decision in February 2000, the Board denied the Veteran's petition to reopen his claim for service connection for a psychiatric disability to include PTSD.

2.  Evidence received since the Board's decision in February 2000 includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability and is not cumulative or redundant of evidence already of record.

3.  PTSD has not been present at any time during the pendency of this claim.

4.  No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service and no currently present acquired psychiatric disorder is etiologically related to service.
  

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




2.  A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychotic disorder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a psychiatric disability, variously diagnosed.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent.

With respect to the reopened claim, full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim.  However, Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STRs), Social Security Administration (SSA) disability records, and voluminous post-service treatment records have been associated with the claims folders.  The Court vacated the previous decision by the Board because the RO had not obtained treatment records from Lumberton Correctional Institute.  On remand, the Veteran and his representative were both advised by letter in February 2010 that updated authorization was required for VA to obtain records from Lumberton Correctional Institute, which is not a Federal facility, but updated authorization was not received.  The Board notes the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

The Veteran has not been provided a VA examination in response to his claim and no VA opinion has been obtained in response to the claim.  However, as explained in detail below, he has not presented a prima facie case for service connection for any diagnosed psychiatric disorder, so remand for an examination or opinion is not warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Board will accordingly address the merits of the issue on appeal.

Legal Principles

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disability involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Analysis

Claim to Reopen

Historically, the Veteran's claims for service connection for PTSD, active psychosis and schizophrenia were denied by a rating decision in November 1982.  The denial of service connection for schizophrenia and psychosis was based on a determination that the claimed disabilities were not shown to have been treated during service or manifested during the one year presumptive period after discharge from service.  The denial of service connection for PTSD was based on a determination that the Veteran had not shown a service-related stressor.  

Thereafter, the Board issued decisions in December 1986 and November 1996 that denied reopening of a claim for service connection for an acquired psychiatric disorder to include PTSD.

Most recently, the Board issued a decision in February 2000 denying the Veteran's claim to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD.  The Veteran did not appeal.  The Board's decision of February 2000 is accordingly final.  See 38 C.F.R. § 20.1100.

Evidence received since the Board's decision in February 2000 includes a new stressor statement from the Veteran in which he asserts that while he was assigned to duties in Teheran in the early 1970s he was fearful of a terrorist attack; such a stressor is consistent with the new criteria of  38 C.F.R. § 3.304(f)(3) cited above.  He has also presented a Report of Proceedings under Article 15, Uniform Code of Military Justice (UCMJ) that he asserts shows evidence of mental disorder during service.

The presence of an in-service stressor is an element of entitlement to service connection for PTSD that was not shown in February 2000.  Similarly, the presence of a mental disorder during service is one of the elements not present in February 2000 to show entitlement to service connection for a psychiatric disorder in general.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

Reopened Claim

Service treatment records (STRs) are silent in regard to any psychiatric abnormality.  In January 1972 the Veteran reported right leg pain after being hit by a jeep, but X-rays were normal and the clinical impression was contusion.  Separation examination showed clinical psychiatric evaluation as "normal" and all physical systems were also evaluated as "normal."

The Veteran's Enlisted Qualification Record (EQR) shows he was assigned to the United States Army Strategic Command (USASTRATCOM) with duties in Teheran, Iran as communications center specialist during the period April 1971 to October 1972.  Although the Veteran later asserted he had multiple disciplinary problems during that assignment, the EQR shows conduct and efficiency as "excellent" during the period.

The Veteran has submitted a Report of Proceedings under the UCMJ showing that in July 1973, following reassignment from Iran to Fort Hood, Texas, he was punished for the offense of failing to report for guard duty.  He was fined $25.00 and was reduced in rank from Specialist Fourth Class (SP4) to Private First Class (PFC), although the reduction was suspended for 30 days.  The Veteran's DD Form 214 shows he was discharged in September 1973 with the rank of SP4, so the reduction in rank was evidently not consummated.  Further, the EQRs show that his conduct and efficiency at Fort Hood were rated as "excellent" despite the single Article 15 cited above.

Records from Dorothea Dix Hospital show admission in October 1975 for evaluation of competency to stand trial on a charge of assault with a deadly weapon.  He was found competent to stand trial and diagnosed with acute schizophrenic episode, treated, improved.  The hospital records reflect that he reported, for historical purposes, that he had had trouble with his nerves since leaving service in 1973.  The hospital notes record the Veteran had been treated at Cherry Hospital in July 1975, at which time he received electroshock therapy. 

Records from Cherry Hospital in May 1976 show the Veteran was admitted for treatment compelled by the court. The psychiatric impression was personality disorder, antisocial.  The treatment records show no history of medical treatment earlier than July 1975.

Treatment notes from the Wayne Correctional Center from January 1981 until March 1982 show the Veteran was diagnosed with schizophrenia, simple paranoid type, by history, in January 1981.  There were no findings or diagnoses of PTSD. 

Medical records from the Wayne Correctional Center dated in May 1983 show the Veteran was found to have an underlying pervasive paranoia.  He was diagnosed with paranoid schizophrenia (by history), in remission, and antisocial personality. There were no findings or diagnoses of PTSD.

Treatment notes from October 1976 until November 1984 from the North Carolina Department of Corrections reveal the Veteran was referred to the Mental Health Clinic at Central Prison numerous times.  The Veteran was diagnosed in August 1977 with catatonic schizophrenia in fair remission, in November 1980 with schizophrenia, paranoid type, and in November 1984, with schizophrenia, chronic, paranoid type.  There were no findings or diagnoses of PTSD.
 
Outpatient treatment records from Southeast Mental Health from March 1984 until January 1985 show the Veteran was diagnosed in pertinent part with alcohol abuse, episodic; schizophrenia, catatonic in remission; and anti-social personality disorder.  There were no findings or diagnoses of PTSD.
 
Inpatient treatment notes from Cherry Hospital dated in November 1984 show the Veteran was admitted for one week.  He expressed mild suspicious thoughts, and medication was administered.  He was diagnosed with schizophrenia, paranoid type, and antisocial personality disorder.  There were no findings or diagnoses of PTSD.
 
A Social Security Administration (SSA) decision dated in February 1985 granted disability benefits.  The noted diagnoses were paranoid schizophrenia and evidence of alcoholism, drug addiction, and antisocial acting out.  Reference was made to records showing treatment no earlier than July 1975, with reported onset of symptoms two months before.

Treatment records from Salisbury VA Medical Center (VAMC) show inpatient psychiatric treatment in February-March 1985.  The Veteran did not show any overt psychosis and was found to have antisocial and paranoid themes in his character structure.  It was reported that under stress the Veteran was likely to decompensate into a frank paranoid schizophrenic reaction.  The diagnoses were schizophrenia, paranoid type in partial remission, and mixed personality disorder with paranoid and antisocial features.  There were no findings or diagnoses of PTSD.
 
A discharge summary dated in May 1985 from the Mental Health Clinic at Central Prison shows the Veteran was referred to the facility because he was described as homicidal, paranoid and experiencing auditory hallucinations.  The Veteran was diagnosed with schizophrenia, paranoid type.  There were no findings or diagnoses of PTSD.

Treatment records from Southeastern Mental Health in July 1985 show the Veteran requested medication that he had received in prison.  He was diagnosed with alcohol abuse, episodic; schizophrenia catatonic, in remission; and antisocial personality disorder.  There were no findings or diagnoses of PTSD.
 
A VA medical certificate dated in September 1985 shows the Veteran was found to be not suicidal or a threat to others.  He was diagnosed with psychosis, compensated on medication and with personality disorder with history of potentially violent behavior.  There were no findings or diagnoses of PTSD.
 
The files contain a report of VA walk-in examination in December 1985 in which the Veteran stated he felt paranoid at times.  He further stated that he did not have a history of depression, disturbance of sleep, or PTSD.  He was diagnosed with paranoid schizophrenia, controlled with medication and antisocial personality disorder.  There were no findings or diagnoses of PTSD.
 
An April 1986 VA examination report shows the Veteran was cooperative although he appeared tense.  He gave a history of auditory hallucinations and ideas of reference and paranoid thinking.  The diagnoses were schizophrenia, paranoid type, and history of personality disorder.  There were no findings or diagnoses of PTSD.
 
Correspondence from clinical neuropsychologist Dr. AEP dated in July 1986 and August 1986 states he had found the Veteran to be suffering from long-standing paranoid schizophrenia.  Dr. AEP reviewed treatment records beginning in 1976 (the Veteran's second admission to Cherry Hospital).  The Veteran reported his problems stemmed from his 18 months in the Middle East during service.  He lived in a "mansion" in Teheran where he received messages of unknown types; after being released from service he was transferred to a "sugar shack" which resulted in him being persecuted at school, in his vocation and in his personal life.  To complicate matters he was involved in "one hell of a jeep accident" in which he was thrown from the vehicle, resulting in serious injury to the other passengers and the possibility of organically induced syndrome.  The Veteran also reported he was "close to being court-martialed" in the Middle East because he failed to pay a prostitute.  There were no other comments regarding military service and no findings or diagnoses of PTSD.

The Veteran testified before the RO in August 1986 that he was under a lot of stress while in Iran including having been shot at, involved in fights, injured in a jeep accident and, on one occasion, having found glass in his food.  He stated that this was the beginning of his troubles with the law.
 
Letters received in February 1987 from the Veteran's sister, Ms. MLC, and acquaintance, Ms. VCG, state the Veteran was enrolled in college in 1973 and 1974 but had to leave because he was suffering from mental illness.
 
In February 1992 the Veteran submitted an article from DAV magazine titled, "PTSD: Treating the Trauma of War."  In July 1992 he submitted an unattributed article titled, "Post-Traumatic Stress: Understanding the Syndrome." 

The Veteran submitted a statement in October 1992 asserting as an additional in-service stressor that during basic training he accidentally cut his hand on a bayonet and received six stitches.

In October 2003 the Veteran submitted a statement that he underwent electroshock treatment 18 months after discharge from service. 

In July 2004 the Veteran submitted a statement asserting he believed his mental illness developed due to traumatic experiences in Iran.

In September 2004 the Veteran submitted a statement that he had electroshock therapy 13-14 months after discharge from service and thereafter was charged with crimes he had no memory of having committed.

The Veteran submitted a substantive appeal in February 2005 asserting that while stationed in Iran he was attacked in the dining facility and generally felt afraid because he was surrounded by an alien environment without being issued a weapon for self-defense.

A stressor statement by the Veteran asserts that while dining in Teheran in June-July 1971 he was given a slice of pizza with a piece of glass; the cook was subsequently fired.  The Veteran asserted this constituted an act of terrorism in which he was the victim.  

Another substantive appeal from the Veteran in June 2006 asserts as a new stressor that while assigned to duties in Fort Gordon he was tasked to be an armed guard for officers who were carrying the unit payroll (the Veteran did not describe why this was particularly stressful).  Also, while flying to Teheran the Veteran drank an alcoholic beverage on the aircraft and thereafter had no recollection of the flight until it landed it Turkey.  After arriving in Teheran the Veteran was ordered to wear civilian clothes while working at the American embassy; after his unit moved to a location near the embassy they were ordered to resume wearing uniform.

In August 2006 the Veteran submitted a letter further detailing stressors.  In Teheran the Veteran was given a slice of pizza with a piece of glass; an investigation was conducted but nothing was done.  Some months later he was shot at by two persons holding a rifle; the Veteran did not report the incident because he was already in trouble and did not need another strike against him.  Some months thereafter the Veteran had an altercation with some prostitutes and was taken into custody by Iranian police; he was released after paying the prostitutes for services rendered but felt threatened by the ordeal.  On New Year's Eve 1971 the Veteran was involved in a jeep accident.  Sometime thereafter an American general officer was targeted by a remotely detonated bomb and thereafter Iranian special forces were assigned to guard the American site at which the Veteran worked; the Americans were not provided weapons but were given incendiary grenades to destroy the communications equipment if necessary.

The Veteran's sister, Ms. DC, submitted a letter in October 2008 asserting the Veteran had an essentially normal childhood.  The Veteran told her about a jeep accident in service.  After he returned from service the Veteran began drinking alcohol more frequently.  He developed violent psychiatric symptoms thereafter.

The Veteran submitted a PTSD stressor statement in January 2009 reiterating that in Teheran he was given a slice of pizza with a piece of glass, was involved in a jeep accident and was shot at by two persons.  He reiterated that his nonjudicial punishment at Fort Hood showed the presence of a mental disorder in service.

Records from the North Carolina Department of Corrections from March 2007 through December 2008 show treatment for diagnosed schizoaffective disorder and polysubstance dependence, in remission.  There were no notation of PTSD and no indication of any relationship between the current disorders and active service.

Of record is a Memorandum by the RO in February 2010 constituting a formal finding that the stressors reported by the Veteran did not have sufficient specificity to warrant submission to the U.S. Army and Joint Service Records Center (JSRRC) or to the National Archives and Records Administration (NARA) for verification.     

In April 2010 the Veteran submitted as a new stressor statement that when he flew from Teheran the stewardess asked him to watch out his window and to let her know if the starboard engine caught fire.  (Apparently it did not, but the Veteran was shaken by the responsibility.) 

On review of the evidence above, the Board notes as a threshold matter that the Veteran has apparently never been diagnosed with PTSD.  Accordingly, service connection for that particular disorder cannot be granted.  Further, absent diagnosis of PTSD the question of whether he had stressful experiences in service is irrelevant.

In regard to schizophrenia or other psychosis, there is no indication of any treatment prior to 1975, which by the Veteran's own admission is more than one year after discharge from service.  Accordingly, there is no indication in the medical evidence of symptoms to a compensable degree within one year after discharge from service.  

The Veteran's representative argued in letters dated in January 2010 and January 2011 that the claim should be reopened because the July 1986 letter from Dr. AEP raises the possibility of a disorder related to active service.  Specifically, the representative asserts Dr. AEP had stated the Veteran's symptoms "stemmed from his problems in the Middle East" and that Dr. AEP had noted the Veteran was court-martialed for failing to pay a prostitute.

The Board disagrees with the representative's characterization of Dr. AEP's letters.  Dr. AEP was clearly paraphrasing the Veteran when he stated, "When asked to provide information about his complaint, [the Veteran] said that he had problems stemming from his eighteen month tour of duty in the Middle East."  Further, Dr. AEP did not state the Veteran had been "court-martialed" but that the Veteran reported having been "nearly court-martialed."  Despite the representative's contention that "the doctor's opinion strongly implied the Veteran's disciplinary problems in service were an indication that the veteran's schizophrenia was associated with his service in the Middle East" there is absolutely nothing in Dr. AEP's letter that articulates any such opinion or supports such an interpretation.  

In terms of "disciplinary problems during service," the only indication of such disciplinary problems consists of the Record of Proceedings under Article 15.  However, the offense of failing to report for a particular duty formation is a minor and fairly common infraction under the UCMJ, for which the Veteran received a very mild punishment (not indicative of a repeat offender or notorious disciplinary case).  Further, the fact that the suspended reduction in grade was never implemented is indication that the Veteran behaved himself for the remainder of his active service, which is not indicative of an ongoing mental disorder.  The Board notes again that despite the Veteran's assertion of disciplinary problems his EQR shows "excellent" conduct and efficiency throughout his military service, which objectively refutes his current assertions. 

In sum, the medical evidence of record shows no diagnosis of PTSD.  While the medical evidence of record shows diagnoses of other acquired psychiatric disorders, there is no competent medical opinion asserting or implying an association of any such disorders with active service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of correspondence from the Veteran, his sisters, and Ms. VCG, as well as Veteran's testimony at the RO hearing.

In regard to the letters from the Veteran's sisters and Ms. VCG, "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the letters credibly show that when the Veteran returned from service he was quiet and watchful, and sometime thereafter he became psychotic.  However, nothing in the letters indicates the Veteran was observed to have psychotic symptoms immediately after discharge from service or during the presumptive period after discharge.  

In regard to the Veteran's own correspondence and testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board notes at the outset that the Veteran is a convicted felon incarcerated for a life term.  He thus demonstrates "bad character" as cited in Caluza and his reports of symptoms are not afforded credibility unless supported by objective medical evidence.  His reports of symptoms during service are inconsistent with the STRs and the separation examination report, and his unsupported reports of symptoms since discharge from service are not credible.   Further, his account of disciplinary problems during service, which he raises as evidence of onset of psychiatric symptoms, is disproved by his "excellent" conduct and efficiency ratings throughout service.    

The Board notes the Veteran's continued expression of his belief that his currently diagnosed psychiatric disorders are etiologically related to service, and that he currently has PTSD.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492 (1992).  It is the province of health care professionals to enter conclusions that require medical opinions, such as a current diagnosis or an opinion as to the relationship between a current disability and service; see Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Thus, the Veteran's lay opinion does not present a sufficient basis to establish the required nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. 492, 494-95. 

Based on the evidence and analysis above the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.    


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a psychiatric disability, to include PTSD, schizophrenia and active psychosis, is granted.

Service connection for a psychiatric disability, to include PTSD, schizophrenia and active psychosis, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


